DETAILED ACTION

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 
 	Based on the Applicant’s remarks, filed 01/12/2021, Examiner updated searches for new references regarding the features added to the amended independent claims 1, 8 and 15. However, the new references and the previous cited prior art of record, singly or in combination, failed to clearly teach or fairly suggest a combination of the features of a platform, a monitoring station, as well as logical steps of a method for monitoring communications within a controlled environment, particular the bold portions, as recited in and connected to each of the amended independent claims 1, 8 and 15, which are repeatedly stated as followings:
 	1. 	A monitoring platform for monitoring communications within a controlled environment, the monitoring platform comprising: 
a plurality of monitoring stations; 
a monitoring server communicatively coupled to the plurality of monitoring stations, the monitoring server configured to: 
acquire recorded conversations involving one or more residents of the controlled environment; 
in a monitoring mode: 

distribute the subset of the acquired recorded conversations to the plurality of monitoring stations for manual review by an individual reviewer; and
track an amount of time between successive inputs by the individual reviewer; 
 		in a verification mode: 
determine that the amount of time exceeds a predetermined threshold; and 
instruct the individual reviewer, in response to the determining, to verify that the individual reviewer is actively monitoring an acquired recorded conversation; and Atty. Dkt. No. 3210.1450003- 3 -Stephen Lee HODGE Reply to Office Action of October 15, 2020Application No. 16/827,403 
 		switch between the monitoring mode and the verification mode based on a triggering event.

8.  	A method for monitoring communications within a controlled environment, comprising: 
acquiring recorded conversations involving one or more residents of the controlled environment; 
in a monitoring mode: 
reviewing a subset of the acquired communications for at least one of restricted content or restricted contact; 

tracking an amount of time between successive inputs by the individual reviewer; 
in a verification mode: 
determining that the amount of time exceeds a predetermined threshold; and 
instruct the individual reviewer, in response to the determining, to verify that the individual reviewer is actively monitoring an acquired communication; and
 	switching between the monitoring mode and the verification mode based on a triggering event.

	15. 	A monitoring station for monitoring communications within a controlled environment, the monitoring station comprising: 
a memory for temporarily storing recorded conversations involving one or more residents of the controlled environment received from a monitoring server; 
a playback device for at least one of audibly or visually playing back the stored communications to an individual reviewer; 
an input device for receiving inputs from the individual reviewer; and 
one or more processors configured to: 
in a monitoring mode: 

track an amount of time between successive inputs by the individual reviewer; 
 		in a verification mode: 
determine that the amount of time exceeds a predetermined threshold; and 
carry out a verification method, in response to the determining, in order to verify that the individual reviewer is actively monitoring an acquired communication; and 
 	switch between the monitoring mode and the verification mode based on an instruction received from the monitoring server.

 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH TIEU whose telephone number is (571)272-7510. The examiner can normally be reached on 9-5. The Examiner’s fax number is (571) 273-7510 and E-mail address: BINH.TIEU@USPTO.GOV.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN S. TSANG can be reached on (571) 272-7547.
Any response to this action should be mailed or handed carry deliveries to:

				Commissioner of Patents and Trademarks                         		
401 Dulany Street
 				Alexandria, VA 22314

		Or faxed to: (571) 273-8300

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (FAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the FAIR system, see http://pair-direct.uspto.gov.  If you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Binh Kien Tieu/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        						
						
Date: February 2021